Motion Denied as Moot and Abatement Order filed December 15, 2020




                                        In The

                      Fourteenth Court of Appeals
                                    ____________

                                NO. 14-20-00257-CV
                                    ____________

               DENTON TRANSITIONAL LTCH, L.P., Appellant

                                          V.

DALLAS METRO SURGERY CENTER, LLC AND ELITE ORTHOPEDIC
          AND SPINE SURGERY CENTER, LLC, Appellee


                     On Appeal from the 125th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2019-21147

                                     ORDER

        Appellees filed an unopposed fourth motion to extend time to file their brief.
The motion indicates the parties have reached a settlement in principle and are
finalizing the settlement agreement.

        On our own motion, we abate this appeal for 60 days to allow the parties time
to finalize their settlement agreement. Appellees’ motion to extend time is denied as
moot.
      This appeal is abated, treated as a closed case, and removed from this court’s
active docket for a period of 60 days. The appeal will be reinstated on this court’s
active docket after 60 days, or when a motion to reinstate or motion dismiss the
appeal is filed. The court may reinstate the appeal on its own motion.

                                  PER CURIAM

Panel consists of Justices Christopher, Wise, and Hassan.




                                         2